Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
1.	The non-statutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A non-statutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a non-statutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b). 
Claims 14-26 are rejected on the ground of non-statutory obviousness-type double patenting as being unpatentable over claims 1-6 of U.S. patented application No. 11132536.  Although the conflicting claims are not identical, they are not patentably distinct from each other because claim 14 of the instant application discloses “an image acquisition unit that acquires a first image in which a subject irradiated by light in a first wavelength range is imaged, and a second image in which the subject irradiated by light in a second wavelength range is imaged, the second wavelength range being different from the first wavelength range; a determination unit that determines whether a relation expressed by luminance of the subject imaged in the first image and luminance of the subject imaged in the second image is a relation exhibited by a living body; and a detection unit that detects that the subject is a living body in a case where the determination unit has determined that it is the relation exhibited by the living body”; and
claim 1 of the patented application 11132536 discloses “acquire a first infrared image in which a subject irradiated by light in a first wavelength range is imaged, a second infrared image in which the subject irradiated by light in a second wavelength range is imaged, and a third infrared image in which the subject irradiated by light in a third wavelength range is imaged, the first, second, and third wavelength ranges being different from each other; measure luminance values of pixels in each of the first, second and third infrared images of the subject; count, using a living body candidate counter, sets of the luminance value of the first infrared image, the luminance value of the second infrared image, and the luminance value of the third infrared image which satisfy a relation exhibit by skin; and determine whether the subject is a living body or not based on a value indicated by the living body candidate counter”.
claim 25 of the instant application discloses “an image acquisition step of acquiring a first image in which a subject irradiated by light in a first wavelength range is imaged, and a second image in which the subject irradiated by light in a second wavelength range is imaged, the second wavelength range being different from the first wavelength range; a determination step of determining whether a relation expressed by luminance of the subject imaged in the first image and luminance of the subject imaged in the second image is a relation exhibited by a living body; and a detection step of detecting that the subject is a living body in a case where the determination unit has determined that it is the relation exhibited by the living body”; and 
claim 5 of the patented application 11132536 discloses “acquiring a first infrared image in which a subject irradiated by light in a first wavelength range is imaged, a second infrared image in which the subject irradiated by light in a second wavelength range is imaged, and a third infrared image in which the subject irradiated by light in a third wavelength range is imaged, the first, second, and third wavelength ranges being different from each other; measuring luminance values of pixels in each of the first, second and third infrared images of the subject; counting, using a living body candidate counter, sets of the luminance value of the first infrared image, the luminance value of the second infrared image, and the luminance value of the third infrared image which satisfy a relation exhibit by skin; and determining whether the subject is a living body or not based on a value indicated by the living body candidate counter”.
claim 25 of the instant application discloses “an image acquisition unit that acquires a first image in which a subject irradiated by light in a first wavelength range is imaged, and a second image in which the subject irradiated by light in a second wavelength range is imaged, the second wavelength range being different from the first wavelength range; a determination unit that determines whether a relation expressed by luminance of the subject imaged in the first image and luminance of the subject imaged in the second image is a relation exhibited by a living body; and a detection unit that detects that the subject is a living body in a case where the determination unit has determined that it is the relation exhibited by the living body”; and
claim 5 of the patented application 11132536 discloses “acquiring a first infrared image in which a subject irradiated by light in a first wavelength range is imaged, a second infrared image in which the subject irradiated by light in a second wavelength range is imaged, and a third infrared image in which the subject irradiated by light in a third wavelength range is imaged, the first, second, and third wavelength ranges being different from each other; measuring luminance values of pixels in each of the first, second and third infrared images of the subject; counting, using a living body candidate counter, sets of the luminance value of the first infrared image, the luminance value of the second infrared image, and the luminance value of the third infrared image which satisfy a relation exhibit by skin; and determining whether the subject is a living body or not based on a value indicated by the living body candidate counter”.
claim 26 of the instant application discloses “an image acquisition unit that acquires a first image in which a subject irradiated by light in a first wavelength range is imaged, and a second image in which the subject irradiated by light in a second wavelength range is imaged, the second wavelength range being different from the first wavelength range; a determination unit that determines whether a relation expressed by luminance of the subject imaged in the first image and luminance of the subject imaged in the second image is a relation exhibited by a living body; and a detection unit that detects that the subject is a living body in a case where the determination unit has determined that it is the relation exhibited by the living body”; and
claim 6 of the patented application 11132536 discloses “acquiring a first infrared image in which a subject irradiated by light in a first wavelength range is imaged, a second infrared image in which the subject irradiated by light in a second wavelength range is imaged, and a third infrared image in which the subject irradiated by light in a third wavelength range is imaged, the first, second, and third wavelength ranges being different from each other; measuring luminance values of pixels in each of the first, second and third infrared images of the subject; counting, using a living body candidate counter, sets of the luminance value of the first infrared image, the luminance value of the second infrared image, and the luminance value of the third infrared image which satisfy a relation exhibit by skin; and determining whether the subject is a living body or not based on a value indicated by the living body candidate counter”.

Conclusion
2.       Any inquiry concerning this communication or earlier communications from the examiner should be directed to YOSEF KASSA whose telephone number is (571) 272-7452 and Fax number is (571) 273-7452.  If attempts to reach the examiner by telephone are unsuccessful, examiner email address Yosef.kassa@uspto.gov. The examiner can normally be reached on Monday-Friday from 8:00 AM to 5:00 PM.
         If attempts to reach the examiner by telephone and email are unsuccessful, the examiner’s supervisor, Edward Urban can be reached on (571) 272-7899.  The fax phone numbers for the organization where this application or proceeding is assigned is (571) 273-8300 for regular communication and (571) 273-8300 for after Final communications.
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the customer service office whose telephone number is (571) 272-2600.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only.
For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
11/28/2022.
/YOSEF KASSA/
Primary Examiner, Art Unit 2665